



Exhibit 10.39
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
This First Amendment to Revolving Credit Agreement (this “Amendment”) is entered
into as of December 19, 2018 by and among ENSTAR GROUP LIMITED, KENMARE HOLDINGS
LTD., ENSTAR (US ASIA-PAC) HOLDINGS LIMITED and ENSTAR HOLDINGS (US) LLC as
Borrowers and as Guarantors, the LENDERS party hereto, and NATIONAL AUSTRALIA
BANK LIMITED, as Administrative Agent.
RECITALS
A.    The Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Revolving Credit Agreement, dated as of August 16,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have extended a revolving credit facility to the Borrowers. Each
capitalized term used herein, that is not defined herein, shall have the meaning
ascribed thereto in the Credit Agreement.
B.    The Loan Parties have notified the Administrative Agent and the Lenders of
their request to amend the Credit Agreement as set forth below, but otherwise
have the Credit Agreement remain in full force and effect.
C.    In accordance with Section 10.02(b) of the Credit Agreement, the Loan
Parties, the Administrative Agent and the Required Lenders have agreed to amend
the Credit Agreement, in accordance with the terms, and subject to the
conditions, set forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
1.    Amendments to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below:
a.    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions therein in proper alphabetical order:
“First Amendment” means the First Amendment to Revolving Credit Agreement, dated
as of December 19, 2018, in respect of this Agreement by and among the Loan
Parties, the Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” has the meaning assigned to the term “Effective
Date” in the First Amendment.
“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated on or about the First Amendment Effective Date, by and among the Parent,
Kenmare Holdings Ltd., Enstar (US Asia-Pac) Holdings Limited and Enstar Holdings
(US) LLC, the lenders party thereto, Wells Fargo Bank, National Association and
the other parties party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Term Loan Credit Documents” means the Term Loan Credit Agreement and any other
document, instrument, certificate and agreement entered into in connection
therewith, including any fee letters, promissory notes and guarantor joinder
agreements.
b.    Section 6.08 of the Credit Agreement is hereby amended and restated in its
entirety to read as set forth below:
SECTION 6.08 Certain Restrictive Agreements. Except for limitations imposed by
the Loan Documents and the Term Loan Credit Documents or pursuant to any
applicable laws, rules or regulations of any Governmental Authority or other
insurance regulatory body, each Loan Party will not, and will not permit


1

--------------------------------------------------------------------------------





any Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that, directly or indirectly, limits the
ability of (a) any Subsidiary to make Restricted Payments to a Loan Party or to
otherwise transfer property to a Loan Party, (b) any Subsidiary to Guarantee
Indebtedness of a Loan Party or (c) a Loan Party or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided that this clause (c) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 6.01 solely to the extent that any such negative pledge relates to
the property financed by or the subject of such Indebtedness; provided, further,
that this clause (c) shall not prohibit any provision in a joint venture
agreement limiting Liens on equity interests in such joint venture so long as
(i) such provision applies only to such joint venture and the equity interests
in such joint venture, and (ii) with respect to any joint venture subject to
such a covenant limiting Liens on the equity interests in such joint venture and
entered into by a Loan Party or Subsidiary after August 16, 2018 (a “Prospective
JV”), (1) the aggregate amount of Investments in such Prospective JV by the Loan
Parties and Subsidiaries after August 16, 2018 does not exceed 10.0% of the
Consolidated Net Worth of the Parent, and (2) the aggregate amount of
Investments in all Prospective JVs by the Loan Parties and Subsidiaries does not
exceed 20.0% of the Consolidated Net Worth of the Parent (it being understood
and agreed that (x) clause (1) above shall be tested each time a Loan Party or
Subsidiary makes an Investment in a Prospective JV after August 16, 2018 on a
pro forma basis after giving effect to such Investment, (y) clause (2) above
shall be tested each time a Loan Party or Subsidiary makes an Investment in a
Prospective JV after August 16, 2018 on a pro forma basis after giving effect to
such Investment, and (z) the amount of any Investment in a Prospective JV will
be determined immediately following the most recent Investment in such joint
venture by any Loan Party or Subsidiary and shall equal the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment and net of any dividends, distributions or other returns of
capital or repayments of principal received in respect of such Investment or the
proceeds of any Dispositions received in respect of such Investment. For
purposes of the foregoing, any joint venture separately named in a writing
delivered by the Parent to the Administrative Agent shall not be deemed to be a
Prospective JV upon the written consent of the Required Lenders.
c.    Section 9.07 of the Credit Agreement is hereby amended and restated in its
entirety to read as set forth below:
SECTION 9.07 Subordination of Other Obligations. Any Indebtedness of any Loan
Party or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations.
2.    Representations and Warranties. Each Loan Party hereby represents and
warrants, as of the date of this Amendment, that:
a.    The representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality or Material Adverse Effect in the text thereof;
b.    The execution and delivery of this Amendment has been duly authorized by
all necessary organizational action of such Loan Party; this Amendment has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally and to general principles of equity;
c.    The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any Law applicable to such Loan
Party, (c) will not violate or result in a default under any other material
Contractual Obligation binding upon such Loan Party or affecting its assets, and
(d) will not result in the creation or imposition of any Lien on any asset of
such Loan Party; and
d.    No Default has occurred and is continuing or would result after giving
effect to this Amendment.


2

--------------------------------------------------------------------------------





3.    Ratification and Confirmation of Loan Documents.
a.    Except as expressly set forth herein, the execution, delivery and
performance of this Amendment shall not alter, modify, amend, or in any way
affect any of the terms, conditions, obligations, covenants, guarantees or
agreements contained in the Credit Agreement or any other Loan Document, and
shall not operate as a waiver of any right, power, or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document.
b.    Each Loan Party hereby acknowledges that it has read this Amendment and
consents to the terms hereof, and hereby confirms and agrees that
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party under the Loan Documents to which it is a party shall not be impaired
or affected and such Loan Documents and all promissory notes and all other
instruments, documents and agreements entered into by such Loan Party in
connection with such Loan Documents are, and shall continue to be, in full force
and effect and are hereby confirmed and ratified in all respects.
c.    Each Loan Party further agrees that nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Loan Party to any future amendment to the Credit Agreement, except to the
extent that the consent of such Loan Party to such amendment is expressly
required under the Credit Agreement.
d.    Upon the effectiveness of this Amendment, each Lender shall continue to be
a party to the Credit Agreement as a Lender.
4.    Effectiveness. This Amendment shall become effective on the date first
written above (the “Effective Date”) only upon satisfaction of the following
conditions precedent on or prior to such date unless otherwise waived in writing
by the Required Lenders and the Administrative Agent:
a.    The Administrative Agent shall have acknowledged receipt of a counterpart
of this Amendment signed on behalf of each Loan Party and the Required Lenders.
b.    Each Loan Party shall have paid all reasonable and documented costs and
expenses of the Administrative Agent (including the legal fees and expenses of
Ashurst LLP) in connection with the preparation, execution, delivery and
administration of this Amendment.
5.    Miscellaneous.
a.    The Loan Parties acknowledge and agree that the representations and
warranties set forth herein are material inducements to the Administrative Agent
and the Lenders to deliver this Amendment.
b.    This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, and their respective permitted successors and
assigns.
c.    This Amendment is a Loan Document. Henceforth, this Amendment and the
Credit Agreement shall be read together as one document and the Credit Agreement
shall be modified accordingly. No course of dealing on the part of the
Administrative Agent, the Lenders or any of their respective officers, nor any
failure or delay in the exercise of any right by the Administrative Agent or the
Lenders, shall operate as a waiver thereof, and any single or partial exercise
of any such right shall not preclude any later exercise of any such right. The
failure at any time to require strict performance by the Loan Parties of any
provision of the Loan Documents shall not affect any right of the Administrative
Agent or the Lenders thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of the
Administrative Agent and/or the Lenders, as applicable, pursuant to and in
accordance with the Loan Documents, including, without limitation, Section 10.02
of the Credit Agreement. No other person or entity, other than the
Administrative Agent and the Lenders, shall be entitled to claim any right or
benefit hereunder, including, without limitation, the status of a third party
beneficiary hereunder.
d.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York without reference to conflicts of law rules. The
provisions of Section 10.09 and Section 10.10 of the Credit Agreement apply to
this Amendment mutatis mutandis as if they were incorporated herein.


3

--------------------------------------------------------------------------------





e.    If any provision of this Amendment or any of the other Loan Documents
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that portion shall be deemed severed therefrom, and the
remaining parts shall remain in full force as though the invalid, illegal or
unenforceable portion had never been a part thereof.
f.    This Amendment may be executed in any number of counterparts, including by
electronic or facsimile transmission, each of which when so delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.
[Remainder of page intentionally left blank.]










4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Amendment to be executed as of the date first written
above.


ENSTAR GROUP LIMITED
as a Borrower and as a Guarantor


By /s/ Guy Bowker
Name: Guy Bowker
Title: CFO




KENMARE HOLDINGS LTD.
as a Borrower and as a Guarantor


By /s/ Duncan Scott
Name: Duncan Scott
Title: Director




ENSTAR (US ASIA-PAC) HOLDINGS LIMITED
as a Borrower and as a Guarantor


By /s/ C. Paul Thomas
Name: C. Paul Thomas
Title: Director




ENSTAR HOLDINGS (US) LLC
as a Borrower and as a Guarantor


By /s/ Jennifer Miu
Name: Jennifer Miu
Title: CFO










--------------------------------------------------------------------------------





NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937),
as a Lender


By /s/ Matthew Waters
Name: Matthew Waters
Title: Associate Director




BARCLAYS BANK PLC,
as a Lender


By /s/ Eoin Naughton
Name: Eoin Naughton
Title: Director




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By /s/ William R. Goley
Name: William R. Goley
Title: Managing Director




SUNTRUST BANK,
as a Lender


By /s/ Doug Kennedy
Name: Doug Kennedy
Title: Director




JPMORGAN CHASE BANK, N.A.,
as a Lender


By /s/ Hector J. Varona
Name: Hector J. Varona
Title: Executive Director




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By /s/ Sarah Salih
Name: Sarah Salih
Title: Managing Director, Financial Institutions Group




ING BANK N.V., London Branch
as a Lender


By /s/ M. Groen
Name: M. Groen
Title: Director


By /s/ M.E. Sharman
Name: M.E. Sharman
Title: Managing Director




--------------------------------------------------------------------------------









LLOYDS BANK PLC,
as a Lender


By /s/ Sarah Chant
Name: Sarah Chant
Title: Associate Director












--------------------------------------------------------------------------------





NATIONAL AUSTRALIA BANK LIMITED
(ABN 12 004 044 937),
as Administrative Agent




By /s/ Marie P. Healey
Name: Marie P. Healey
Title: Associate Director


